Citation Nr: 1132885	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-09 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for PTSD.  The Board notes the matter of entitlement to service connection for anxiety has been denied by means of a separate rating decision dated in July 2009.

In April 2011, the Veteran presented testimony during a hearing before a Decision Review Officer.

The Board observes that the characterization of the Veteran's psychiatric claim has changed during the pendency of this appeal.  In accordance with his request, the RO adjudicated the present issue as a claim of service connection for PTSD.  However, as discussed in more detail below, the medical evidence of record reflects various mental health disorders, including diagnoses of anxiety and depression.  Although not initially claimed by the Veteran, the Board is expanding his claim to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 provides that VA shall notify the claimant of any information, and any medical or lay evidence not previously provided to VA which is necessary to substantiate the claim and VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has PTSD due to traumatic events during his service during the Vietnam War.  The Veteran contends that he has PTSD related to service, including being subjected to incoming mortar attacks and witnessing casualties of war.  

A review of the VA treatment records demonstrates treatment for and diagnoses of anxiety disorder, depression and panic attacks.  

In support of his claim, the Veteran has submitted a statement from a VA psychologist who indicated that the Veteran had been received treatment in the PTSD/Behavioral Medicine Clinic since June 1999.  The VA psychologist noted that "the known exposure to a category A1 stressor along with symptoms of hyper-arousal, avoidance and intrusive recollections serve as prima facie evidence supporting a clinical diagnosis . . . and that it was at least as likely as not that his anxiety and irritability is related to the stress of service on an air base under frequent mortar attack."  Critically, the Veteran's VA treatment provider then indicates that the Veteran has not undergone a formal PTSD evaluation and that the Veteran's working diagnosis is anxiety disorder.  

The Veteran was afforded a VA examination in September 2008, wherein he was diagnosed as having major depressive disorder and histrionic personality disorder that were unrelated to service.   The Board notes that the VA examiner did not provide adequate reasons and bases as to why any current psychiatric symptomatology was unrelated to service.

As the Veteran has been diagnosed with various psychiatric disorders, which might be related to his active service, he should be afforded a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorders.  See 38 U.S.C.A. § 5103A(d)(2).  For the reasons discussed above, the examination report presently of record is insufficient to adjudicate the claim.

The Board also notes that during the pendency of this appeal, effective July 13, 2010, 38 C.F.R. § 3.304(f), post traumatic stress disorder, was revised.  38 C.F.R. § 3.304(f), (f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  

The revised 38 C.F.R. § 3.304(f)(3) indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  


To assure the Veteran full due process, and because there are indications of psychiatric diagnoses other than PTSD in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent as well as the recent change in the applicable regulation. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who have treated him for any psychiatric disability since service.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any identified records, which have not been associated with the claims file.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be so informed so that he may have the opportunity to obtain those records on his own behalf.  

2.  The RO should schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder.  The claims folder must be made available to and reviewed by the examiner in connection with this examination.  

All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current diagnoses.  

A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner must identify any in-service stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

For any diagnosis other PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the psychiatric disability had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.  The examiner should provide a complete rationale for each opinion rendered.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD with consideration of the revised 38 C.F.R. § 3.309(f).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


